DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN107563354A (see English Translation on Liu U.S. Patent Publication No. 2021/0358984, hereinafter Liu) in view of Kim et al. U.S. Patent Publication No. 2018/0060642 (hereinafter Kim).
Consider claim 1, Liu teaches a fingerprint identification structure, comprising (Figures 1a, c, d and [0034]); a light energy detector configured to detect  under light irradiation (Figure 1a, photosensitive detector 30);and a thermosensitive light path adjustment structure connected to a surface of the light energy detector (Figures 1c-d and [0036], [0044] and [0045], elements 10 and 20), capable of transmitting light internally, configured to adjust a light path of light to prevent the light from irradiating the light energy detector when receiving no heat source (figure 1c and [0043]), and configured to adjust the light path of the light to drive the light to irradiate the light energy detector when receiving a heat source (Figure 1d and [0043] and [0045]); wherein the heat source is a temperature of a fingerprint ridge ([0045], thermal energy of the ridge of the fingerprint).
Liu does not appear to specifically disclose a light energy switch configured to switch from an open circuit thereof into a closed circuit thereof under light irradiation.
However, in a related field of endeavor, Kim teaches a fingerprint recognition sensor (abstract) and further teaches a light energy switch configured to switch (Figure 9a and [0113], 146,147 and 148, where 147 is semiconductor layer) from an open circuit thereof into a closed circuit thereof under light irradiation ([0057], when light reflected on a fingerprint reaches the photo sensor PS and the current signal depending on resistance variation is thus generated, electric charges are stored in the capacitor, where current implies a closed circuit, thus PS is turn close during light irradiation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a switch for detecting light as taught by Kim in order to detect a fingerprint by light reflection as suggested in [0061]. 

Consider claim 2, Liu and Kim teach all the limitations of claim 1. In addition, Liu teaches wherein an upper surface of the light detector is connected to the thermosensitive light path adjustment structure (Figures 1a, 10-30, where 30 is considered the light detector). Furthermore, Kim teaches wherein the light energy switch comprises: a semiconductor layer (Figure 9a, 147), and configured to convert from a semiconductor state thereof into a conductor state thereof under light irradiation (PS is conductive during radiation as mentioned in [0057]); a source electrode electrically connected to an end of a lower surface of the semiconductor layer (Figure 9a, 148); and a drain electrode electrically connected to another end of the lower surface of the semiconductor layer (Figure 9a, 146’).

Consider claim 10, Liu and Kim teach all the limitations of claim 1. In addition, Liu teaches a display panel, comprising the fingerprint identification structure (Figure 1a and [0089]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kim as applied to claim 1 above, and further in view of Wang et al. U.S. Patent Publication No. 2019/0102593 (hereinafter Wang).
Consider claim 3, Liu and Kim teach all the limitations of claim 1. In addition, Liu teaches wherein the thermosensitive light path adjustment structure comprises: a light selective transmission layer disposed on the thermosensitive light path adjustment structure (Figure 1c, selective 20 on adjustment structure 10); a light direction control layer configured to receive the heat source and control a reflection direction of the light under effect of the heat source (Figures 1c, 1d  and [0045], control layer 10); a light source disposed on a side and configured to provide the light (Figures 1c-d, 40), wherein an incident angle of the light is greater than a total reflection angle of the light selective transmission layer (incident angle of light is greater than total reflection angle of 20 in figure 1c).
Liu does not appear to disclose a light transmission layer disposed on the light selective transmission layer and configured to transmit light; a light direction control layer disposed on the light transmission layer and configured to receive the source; and a light source disposed on a side of the light transmission layer and configured to provide the light.
However, in a related field of endeavor, Wang teaches a fingerprint identification display device (abstract) and further teaches a light transmission layer (Figure 2, element 800 and 200) disposed on the light selective transmission layer (Figure 2, transparent reflection film 700) and configured to transmit light ([0043] and figure 2); a light direction control layer (Figure 2, 600) disposed on the light transmission layer and configured to receive the heat source ([0030], in a case that a finger (heat source) of the user is in contact with the display surface A of the display device, the refractive index difference of the display surface A at the ridge B of the finger is reduced); and a light source disposed on a side of the light transmission layer and configured to provide the light (Figure 2, 300).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the particular configuration with a light transmission layer as shown in figure 2 with the benefit that the configuration can have protective cover 600 and total internal reflection as mentioned in [0036].

Consider claim 4, Liu, Kim and Wang teach all the limitations of claim 3. In addition, Wang teaches wherein a refractive index of the light selective transmission layer is less than a refractive index of the light transmission layer ([0043], a refractive index of the transparent reflection film 700 (light selective layer) is smaller than a refractive index of the light guide plate 200 (light transmission layer)).

Consider claim 5, Liu, Kim and Wang teach all the limitations of claim 4. In addition, Liu and Wang teach wherein when no heat source is received, a refractive index of the light direction control layer is equal to the refractive index of the light transmission layer and the refractive index of the light direction control layer is equal to the refractive index of the light transmission layer (Liu teaches in [0038], the material of 10 (light direction control layer), for example, glass. Wang suggests in [0030] glass medium for the light guide plate 200 (light transmission layer); and when the heat source is received, the refractive index of the light direction control layer is unequal to the refractive index of the light transmission layer ([0038], it may also be the case where the refractive index is decreased along with an increase in temperature (when there is heat), and in this case, the material of the dielectric layer, for example, may be glass), and the light direction control layer reflects and transmits the light to pass through the light selective transmission layer to the thermosensitive light path adjustment structure (Figure 1d, 10 (light direction control layer) and 20 (light selective transmission layer)).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kim and Wang as applied to claim 3 above, and further in view of Zhang et al. CN206115085U (see English translation attached to the Office Action, hereinafter Zhang).
Consider claim 6, Liu, Kim and Wang teach all the limitations of claim 3.
Liu does not appear to specifically disclose the light direction control layer comprises a diffuse reflection surface with concave and convex, and the diffuse reflection surface is connected to the light transmission layer.
However, in a related field of endeavor, Zhang teaches a display device with variable refractive index layer, where the refractive index can be changed by temperature (page 8 of translation) and further teaches the light direction control layer comprises a diffuse reflection surface with concave and/or convex (Figure 2, 106), and the diffuse reflection surface is connected to the light transmission layer (Figure 2, 105).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a concave and/or convex surface as taught by Zhang so that light from the light entrance side is totally reflected or transmitted by changing its refractive index as suggested by Zhang in page 5 of translation.

Consider claim 7, Liu, Kim, Wang and Zhang teach all the limitations of claim 6. In addition, Zhang teaches wherein the light transmission layer comprises a plurality of recesses/holes, and the light transmission layer is disposed in the recesses/holes (Figure 2, plurality of recess in 109).

Consider claim 8, Liu, Kim, Wang and Zhang teach all the limitations of claim 7. In addition, Zhang teaches wherein the diffuse reflection surface comprises a plurality of reflection units (Figure 2, surfaces 1090), and a shape and a dimension of each of the reflection units matches a shape and a dimension of each of the recesses/holes (Figure 2, 1090 and 109).

Consider claim 9, Liu, Kim, Wang and Zhang teach all the limitations of claim 8. In addition, Zhang teaches wherein the reflection units are semi-spherical and are arranged in an array (Figure 2, 1090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kropp et al. U.S Patent Publication No. 2011/0170750 teaches thermal conductance which is a measure of the temperature differences between the ridges and valleys mentioned in [0045].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621